                         Case 3:21-cv-03612-JSC Document 10-1 Filed 05/28/21 Page 1 of 2



                    1   COOLEY LLP
                        JOSEPH D. MORNIN (307766)
                    2   (jmornin@cooley.com)
                        101 California Street, 5th Floor
                    3   San Francisco, CA 94111-5800
                        Telephone:     (415) 693 2000
                    4   Facsimile:     (415) 693 2222

                    5   TIANA A. DEMAS (New York Bar No. 4210472) (admitted pro hac vice)
                        (tdemas@cooley.com)
                    6   SARAH M. TOPOL (New York Bar No. 5654017) (admitted pro hac vice)
                        (stopol@cooley.com)
                    7   55 Hudson Yards
                        New York, New York 10001-2157
                    8   Telephone:   (212) 479 6000
                        Facsimile:   (212) 479 6275
                    9

                   10   Attorneys for Plaintiff
                        BELLWETHER COFFEE CO.
                   11

                   12

                   13
                                                       UNITED STATES DISTRICT COURT
                   14
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   15
                                                           SAN FRANCISCO DIVISION
                   16

                   17
                        BELLWETHER COFFEE CO.,                          Case No. 3:21-cv-03612-JSC
                   18
                                          Plaintiff,                    [PROPOSED] ORDER GRANTING
                   19                                                   PLAINTIFF’S EX PARTE MOTION FOR
                               v.                                       LEAVE TO CONDUCT THIRD-PARTY
                   20                                                   DISCOVERY
                        JOHN DOES 1–5,
                   21
                                          Defendant.
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                       [PROPOSED[ ORDER GRANTING
 SAN FRANCISCO                                                                         PLAINTIFF’S EX PARTE MOTION
                                                                                        CASE NO. 3:21-CV-03612-JSC
                          Case 3:21-cv-03612-JSC Document 10-1 Filed 05/28/21 Page 2 of 2



                    1            The Court orders as follows:

                    2            1.     For good cause shown, Plaintiff Bellwether Coffee Co.’s ex parte motion for leave

                    3   to conduct third-party discovery is GRANTED.

                    4            2.     Bellwether may issue Rule 45 subpoenas for the limited purpose of identifying

                    5   Defendants.

                    6            3.     This Order constitutes an order under 47 U.S.C. § 551(c) authorizing a cable

                    7   operator to disclose personally identifiable information about its subscribers.

                    8            IT IS SO ORDERED.

                    9

                   10   Dated:
                                                                          HON. JACQUELINE S. CORLEY
                   11                                                     UNITED STATES DISTRICT JUDGE
                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
                                                                          2                     [PROPOSED[ ORDER GRANTING
 SAN FRANCISCO                                                                                  PLAINTIFF’S EX PARTE MOTION
                                                                                                 CASE NO. 3:21-CV-03612-JSC
